384 S.E.2d 517 (1989)
325 N.C. 277
Arthur Bennett MANNING and wife, Lugene Manning
v.
Clarence Ernest FLETCHER, Jr. and North Carolina Farm Bureau Mutual Insurance Company.
No. 492PA88.
Supreme Court of North Carolina.
September 6, 1989.
Poyner & Spruill, Attys. at Law, for Defendants.
Ralph G. Willey, III, Atty. at Law, Rocky Mount, for Plaintiffs.

ORDER
Upon consideration of the petition filed by Plaintiffs in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied without prejudice to any rights plaintiffs may have to argue before the trial division the proper calculation of the amounts due them. By order of the Court in conference, this the 6th day of September 1989."